Gamble, J.,
delivered the opinion of the court.
Harper sued the appellant for goods, wares and merchandise, sold and delivered. Hunter answered the petition, denying that he had purchased the goods, or that they bad been purchased by his authority. Hamilton did not answer.
The ease was tried by the court and a verdict and judgment rendered for the plaintiff, for the amount of the account. No question of law was made in the circuit court, either upon the pleadings or at the trial. There is no bill of exceptions upon the record. There was no objection made to the finding of the court.
Under such a state of facts, it is impossible that the appeal can have been taken for any other object than to obtain delay, and with the concurrence of the other judges it is directed that tbe judgment of the circuit court be affirmed, with damages at the rate of ten per cent, upon the amount of the judgment.